DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 11/18/2020 fails to fully comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the documents lined through have not been considered.

Election/Restrictions
Applicant’s election of Group I in the reply filed on 4/15/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). Claim 6 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over USPAP 2007/0028997 to Best in view of Applicant’s Admitted Prior Art (AAPA), USPN 8,088,256 to Hansen, USPN 4,333,502 to Karm, and/or USPAP 2006/0249220 to Barrett.
Claims 1 and 4, Best discloses a multiple-layer woven structured tissue belt assembly with woven layers formed of spaced apart machine direction warp yarns interwoven with spaced apart cross-machine direction weft yarns in a repeating pattern; wherein some or all of the warp or weft yarns comprise laser energy absorbent material; and some or all of the yarn contacting points are laser welded to stabilize the fabric (see entire document including [0002], [0004], and [0011]-[0022]). Best discloses that single- or multi-layer woven fabrics may be used [0004] and Hansen also discloses that it is known in the art to construct papermaking belts with two layers (see entire document including Figure 5 and column 5, lines 10-39). Best discloses that by laser welding some or all contacting yarns the dimensional stability of the belt is improved and that the amount of laser welding is a known result effective variable that may be varied based on the intended use and the desired amount of belt stability/stiffness [0012]. Therefore, either Best sufficiently teaches the claimed multi-layer belt laser welded construction or, at a minimum, it would have been obvious to one having ordinary skill in the art to construct the claimed multi-layer laser welded belt construction motivated by a desire to construct a multi-layer woven belt with improved dimensional stability. 



Best does not appear to specifically mention the use of monofilaments but AAPA discloses that forming fabrics utilize monofilaments (see entire Background section including page 2), Hansen discloses that it is typical in the art to construct papermaking fabrics with monofilaments (paragraph bridging columns 1 and 2), and Karm discloses that papermaking fabrics are made with  monofilaments (see entire document including column 5, lines 6-20). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to make the belt from any suitable fibrous material, such as monofilaments, because it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability and desired characteristics. 
Claims 2 and 3, Best does not appear to specifically mention the claimed woven fabric construction but Barrett discloses that it is known in the art to vary the weave construction of papermaking fabrics based on the intended end use and specifically mentions the claimed 5-shed (one weft over four warp and then under one warp) design (see entire document including [0021]-[0026]). Plus, Karm discloses that it is known in the papermaking fabric art to vary the float number of woven papermaking fabrics based on the desired papermaking belt properties (see entire document including column 1, line 14 through column 4, line 64). Therefore, it would have been obvious to one having ordinary skill in the art to construct the woven supporting layer fabric with any desired number of layers and floats, such as claimed, based on the intended use and the desired belt properties. 
Claims 3 and 5, Best does not appear to mention construct a woven fabric with larger weft in one layer than another layer as claimed but Karm discloses that it is known in the papermaking fabric art to construct a double-layer weave with larger weft in one layer and smaller weft in another layer to provide the desired belt properties such as abrasion resistance (column 3, lines 27-37). Plus, Barrett discloses that it is known in the art to vary yarn diameter as claimed to improve properties such as abrasion resistance ([0005]-[0012] and [0084]-[0096]). Therefore, it would have been obvious to one having ordinary skill in the art to construct a papermaking belt with a supporting layer and/or web contacting layer as claimed, motivated by a desire to improve properties such as abrasion resistance. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW T PIZIALI whose telephone number is (571)272-1541. The examiner can normally be reached Monday-Thursday 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANDREW T PIZIALI/Primary Examiner, Art Unit 1789